Burr, J. (concurring):
I concur. Personally, I think the defendant may not be without practical remedy even if the order appealed from was improperly made. Authority is given to move to change the place of trial from a County Court to a term of the Supreme Court held in another county, on the ground that a fair and impartial trial cannot be had in the county where the indictment is pending. (Code Crim. Proc. § 344, subd. 2.) While such motion must be made in the Supreme Court (Code Crim. *224Proc. § 346), it is not necessary in order to make such motion that the indictment should be transferred from the County Court to the Supreme Court in the county where it was found. (People v. Green, 201 N. Y. 172.)
Appeal dismissed.